EXHIBIT 10.7
 
SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE
 
This Settlement Agreement and Mutual General Release ("Agreement") is entered
into as of the 13th. day of March, 2013, by and between the following parties
identified immediately below (collectively, the Parties):
 
 
1.
TransBioTec, Inc., a California corporation (TBT-CA);

 
 
2.
TransBioTec, Inc., a Delaware corporation (TBT-DE)

 
 
3.
TransBioTec, Inc., a Colorado corporation (TBT-CO);

 
 
4.
David William Bowman, aka Bill Bowman;

 
 
5.
Bowman & Co., LLC;

 
 
6.
William Cooper;

 
 
7.
KULA, a suspended entity; and

 
 
8.
Travis Cooper

 
The above TransBioTec, Inc. business entities, parties 1-3, unless specifically
referred to, are collectively referred to as “TBT”.  The individual settling
parties 4, 6 and 8 and the remaining entity parties 5 and 7, unless specifically
referred to, are collectively referred to as “Bowman/Coopers”.
 
This Agreement is executed with reference to the following facts:
 
R E C I T A L S
 
A.           The Parties are engaged in various civil, bankruptcy, and
post-judgment collection lawsuits.  There are also pending demands and
cross-claims, including filings with state and federal regulatory agencies.  The
Parties by written Agreement Summary for Short Form Settlement with
Contingencies (“Short Form Agreement”) made effective January 18, 2013, agreed
to a two part process of an interim short form litigation/petition suspension
and stay of proceedings pending a final long form settlement agreement and
mutual releases.  A copy of the Parties duly signed Short Form Agreement is
attached hereto as Exhibit 1.
 
 
1

--------------------------------------------------------------------------------

 
 
B.           The Parties have performed their respective duties on the Short
Form Agreement.  See Short Form Agreement sections 1 a) and 1 b) and section 2
b), 2 c) on the full and partial Satisfaction of Judgments.  The civil suit
affected by this long form agreement is styled as TransBioTec, Inc. v. William
Cooper, et. al., Case No. 30-2012-00568440-CU-BC-CJC filed in the Orange County
Superior Court (“Civil Case”).  The involuntary bankruptcy action brought by
Petitioning Creditor Bill Bowman is styled as In re: TransBioTec, Inc., Debtor,
Case No. 8:12-bk-22819-ES, United States Bankruptcy Court, Central District,
Santa Ana Division (“Bankruptcy Case”) and separate collections actions on civil
judgments (the “Bowman Judgments”) in Orange County Superior Court (collectively
the “Actions”).
 
C.           The purpose of this document is the final long form Settlement
Agreement and Mutual General Releases to finalize the balance of the terms,
conditions and agreements of the Short Form Agreement for all Parties.   The
Parties now desire to compromise and settle the balance of their respective
claims, lawsuits and petitions arising from and related to the above-referenced
Actions, known and unknown claims relating to the Actions, and desire to enter
into this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing facts, mutual covenants and
agreements herein contained and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
1.           The Parties have performed their respective duties on the Short
Form Agreement.  See Short Form Agreement sections 1 a) and 1 b) and section 2
b), 2 c) on the full and partial Satisfaction of Judgments.
 
2.           TBT has paid both installment payments of the Short Form Agreement
toward the satisfaction of the Bowman Judgments.  Bowman has provided and
processed the reciprocal Full Satisfaction of Judgment for Dai Vu and partial
satisfaction of Judgments for Fashion Furniture and Telishevsky.  Upon the TBT
payment of both installments, the Parties agree to the dismissal with prejudice
of the Civil Case and dismissal of the pending Bankruptcy Case within 10 days of
the date of this duly signed Agreement.  The Parties also agree to the following
additional settlement terms and conditions as follows:
 
a.           Full mutual release by TBT and Bowman/Coopers of all claims, known
or unknown;


b.           Bowman ceases any collection activity pending final payment of
total due (with interest/costs on Judgments);


c.           Bowman/Cooper surrenders their stock holdings in TBT-CA.  See
Exhibit 2 attaching copies of the three share certificates that are being
surrendered.  The original share certificates to be provided by mail within 10
days of the date of this Agreement with the backs signed and assigned back to
TBT-CA for surrender and return to treasury shares;


d.           Bowman/Coopers and TBT mutually agree to release any individual, be
it any Officer, Director and/or Shareholder of TBT (CA, CO & DE) and any entity
associated with Bowman/Coopers from any claim of action, whether at law or in
equity, relative to the conduct of the affairs/business of said entities;


e.           That until TBT pays the balance due on the Bowman Judgments (with
accrued interest and taxable costs) pursuant to the terms of this agreement TBT
shall make no payment on any amounts accrued/payable to officers and directors
of any TBT entity so long as the Kodiak Equity Line of Credit Agreement or
similar equity financing funding event shall remain in effect;
 
 
2

--------------------------------------------------------------------------------

 


f.            The Judgments shall be fully satisfied from the proceeds of the
Kodiak Equity Line of Credit Agreement or similar equity funding transaction as
received by TBT. In the event the Judgments are not fully satisfied upon
termination of the Kodiak Equity Line of Credit Agreement or similar equity
funding transaction, then and in such event, Bowman is free to resume enforced
collection process, only, without resort to Involuntary Bankruptcy process.  The
duration of suspension and stay of Bowman’s Judgment collection efforts for the
above equity funding shall last only through the end of the 2013 calendar year;


g.           That during this agreement and following any final settlement that
the  Parties shall not contact and/or otherwise communicate with each other or
with TBT’s  officers, directors, agents, broker-dealers, shareholders except
through legal counsel of TBT.


3.           Mutual General Releases.


a.           The Parties, for themselves, their relatives, heirs, successors,
assigns, agents and representatives, for the consideration set forth above, and
the mutual promises herein contained, and including their officers, directors,
employees, agents, attorneys, heirs, representatives, successors and assigns
release and forever discharge each other from any and all actions, causes of
action, judgments, liens, petitions, promises, agreements, contracts,
obligations, transactions, indebtedness, costs, damages, losses, lawsuits,
arbitrations, appeals, claims, liabilities, indemnifications, debts, restrictive
covenants, covenants not to compete, demands, attorney's fees or expenses of any
nature whatsoever, as expressly set forth in this Agreement, and rights of any
kind or character, which specifically arises out of and/or relates to any claims
and/or defenses to the subject of this Agreement.


b.           Waiver of Civil Code Section 1542.  Each Party to this Agreement
specifically waives the benefit of any policy or provision of law to the effect
that a general release does not extend to claims which the Creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him, must have materially affected his settlement with the
other party.  Without limitation on the generality of the foregoing, each party
to this Agreement specifically waives the benefit of the provisions of Section
1542 of the California Civil Code as follows:


"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."


The Parties agree, except as specifically reserved, upon completion of the terms
and conditions herein, to abandon, release, waive and relinquish all rights and
benefits which they have or might have otherwise acquired against each other
under Section 1542 of the Civil Code of the State of California pertaining to
the subject matter of this Agreement.  The Parties acknowledge that they may
hereafter discover claims presently unknown or unsuspected by them, or facts in
addition to or different from those which they now know or believe to be true,
as to the matters released herein.  Nevertheless, it is the Parties' intention,
through this release, to fully, finally, and forever release all such matters
and all claims relating thereto, which do now exist or may hereafter exist, or
may heretofore have existed.


4.           No Admission


The execution of this Agreement affects the settlement of claims which are
contested and denied.  Nothing herein contained shall be construed as an
admission by any party hereto of any liability of any kind to the other
party.  Each party acknowledges that the other parties expressly deny that any
of them is in any way liable or obligated to the others.
 
 
3

--------------------------------------------------------------------------------

 
 
5.           Attorney's Fees


In any action at law or in equity to enforce any of the provisions or rights
under this Agreement, the prevailing party shall be entitled to recover from the
unsuccessful party all costs, expenses and reasonable attorney's fees incurred
therein by the prevailing party (including, without limitation, such costs,
expenses and fees on any appeals), and if such prevailing party shall recover
judgment in any such action or proceeding, such costs, expenses, including those
of expert witnesses and attorney's fees, shall be included as part of the
judgment.
 
6.          Merger and Integration


This Agreement contains the entire understanding of the parties; there are no
representations, covenants or understandings other than those, either express,
implied or referred to herein.  Each party acknowledges that there are no
conditions to this Agreement other than those expressed or referred to
herein.  Each party acknowledges that no other party or any agent or attorney of
any other party has made any promise, representation or warranty whatsoever,
express or implied or statutory, not contained or referred to herein, concerning
the subject matter hereof, to induce them to execute this Agreement, and they
acknowledge that they have not executed this Agreement in reliance on any such
promise, representation or warranty not specifically contained or referred to
herein.
 
7.           Binding on Successors


This Agreement and covenants and conditions herein contained shall apply to, be
binding upon and inure to the benefit of the respective heirs, administrators,
executors, legal representatives, assignees, successors and agents of the
parties hereto.
 
8.           Severability


The provisions of this Agreement are severable, and should any provision for any
reason is unenforceable; the balance shall nonetheless be of full force and
effect.
 
9.           Applicable Law


The Parties agree that jurisdiction over any litigation arising out of this
Agreement shall be in California and that venue shall be in the County of
Orange. The Parties herein submit to such jurisdiction and venue in the event of
any litigation arising out of this Agreement.  This Agreement is to be deemed to
have been jointly prepared by the parties hereto and any uncertainty and
ambiguity existing herein shall not be interpreted against any party hereto, but
according to the application of the rules of interpretation of contracts, if any
such uncertainty or ambiguity exists.  Any provisions of Evidence Code
§§ 1115-1128 and 1152.5 notwithstanding, this Agreement may be enforced by any
Party hereto by a motion under Code of Civil Procedure §664.6 or by any other
procedure permitted by law in the California Superior Court and applicable Rules
of Bankruptcy and Federal Procedure.
 
10.          Advice of Counsel


Each party hereto has had the opportunity to seek the advice of counsel
concerning this settlement and this full and final release of all claims.  The
parties hereto warrant and acknowledge that prior to execution of this
Agreement, they apprised themselves of sufficient relevant data (including
information as to all rights and obligations between or among any of the parties
hereto), either through experts or through other sources of their own selection,
in order that they might intelligently exercise their own judgment in deciding
whether to execute, and deciding on the contents of, this agreement.  The
parties hereto further warrant and acknowledge that their decisions were not
based on, influenced by or induced by any declaration or representation
whatsoever of any other party, or the officers, directors, employees, agents or
attorney in fact or at law, of any other party, and that this agreement was not
executed in reliance on any such declaration or representation.  The parties
hereto further warrant and acknowledge that they executed this agreement with
the advice of their legal counsel.
 
 
4

--------------------------------------------------------------------------------

 
 
11.          Fees and Costs Previously Incurred


Each party shall be responsible, except as expressly set forth herein, for its
own costs and fees incurred in relation to this Matter.
 
12.           Necessary Documents and Instruments


The parties hereto agree to execute any and all other documents and instruments
in writing which may be reasonably necessary or proper to effectuate and carry
out the purposes of this Agreement.
 
13.           Gender


Wherever the masculine, feminine or neuter form is used in this agreement, said
term shall apply with equal force and effect to any other gender as required by
the context wherein the term appears.
 
14.           Assignment and Indemnity


The parties represent and warrant to and agree with each other that they have
not heretofore assigned or transferred or purported to assign or transfer, nor
will they assign or transfer, to any other person, entity, firm or corporation
whatsoever any claim, debt, liability, demand, investment, cost, action or cause
of action, damage, loss, attorneys' fee, expense, or obligation herein
released.  The parties agree to indemnify, save, protect and hold each other
harmless against any claim, debt, liability, demand, investment, obligation,
expense, action or cause of action, damage, loss, attorneys' fee or cost which
in any way is based on, arises out of or is connected with any such prohibited
assignment or transfer, including indemnification for all attorneys' fees and
any costs incurred in connection therewith.
 
15.           Waiver


The waiver of any breach of this Agreement by any party shall not be a waiver of
any other subsequent or prior breach, including in the case of any ongoing
breach, the continuation of such breach after the waiver.
 
16.           Other General Provisions


a.           The representation and warranties contained in this Agreement are
deemed to and do survive the closing hereof.
 
b.           This Agreement may not be altered or modified except by a writing
signed by each party to this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
c.           Unless specifically stated to the contrary, nothing contained in
this Agreement, whether express or implied, shall confer any rights or remedies
under or by reason of this Agreement on any person or entity not a party to this
Agreement.
 
d.           The undersigned have read the foregoing Agreement, fully understand
it, and assent to its terms and provisions.
 
e.           Each party whose signature is affixed hereto in a representative
capacity represents and warrants that he is authorized to execute this Agreement
on behalf of and to bind the entity on whose behalf his signature is affixed.
 
17.           Counterpart.


The Parties agree that this Agreement may be signed in counterparts by the
Parties.  The original of this Agreement shall be deemed to consist of the
Agreement with separate signature pages each with the original signatures of one
or more of the Parties. A signature page received via facsimile or electronic
mail of any original signature will be deemed effective as an original
signature.  The Parties further understand and agree that no obligations shall
arise under this Agreement unless and until all Parties have signed their
respective copy of this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this agreement so that the same
may be effective as of the day and year first written above.
 
ALL PARTY SIGNATURES ARE ON THE FOLLOWING PAGE.
 
 
6

--------------------------------------------------------------------------------

 
 
BOWMAN/COOPERS PARTIES:
         
/s/ David William Bowman
   
David William Bowman
          /s/ William Cooper    
William Cooper
          /s/ Travis Cooper    
Travis Cooper
        Bowman & Co., LLC           /s/ David William Bowman   By: David William
Bowman   Its: Authorized Member        
KULA, aka Kula Management, Inc., a suspended entity
          /s/ Travis Cooper   By: Travis Cooper  
Its:
Authorized Agent/Officer/Owner        
TRANSBIOTEC, INC. PARTIES
     
TransBioTec, Inc., a California
Corporation
          /s/ Charles Bennington   By: Charles Bennington   Its: President      
 
TransBioTec, Inc., a Colorado
Corporation
          /s/ Charles Bennington   By: Charles Bennington   Its:          
TransBioTec, Inc., a Delaware
Corporation
         
/s/ Charles Bennington
  By: Charles Bennington   Its:
President
 

 
 
7

--------------------------------------------------------------------------------